Williams v Ridge View Manor, LLC (2020 NY Slip Op 06895)





Williams v Ridge View Manor, LLC


2020 NY Slip Op 06895


Decided on November 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


791 CA 20-00068

[*1]ROBERT C. WILLIAMS, JR., AS ADMINISTRATOR OF THE ESTATE OF CHYRIE L. WILLAMS, DECEASED, PLAINTIFF-RESPONDENT,
vRIDGE VIEW MANOR, LLC, AND LEGACY HEALTH CARE, LLC, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


CAITLIN ROBIN AND ASSOCIATES, PLLC, BUFFALO (ANGELA THOMPSON-TINSLEY OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
BROWN CHIARI LLP, BUFFALO (MICHAEL C. SCINTA OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered May 9, 2019. The order denied the motion of defendants to set aside a verdict. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Williams v Ridge View Manor, LLC ([appeal No. 1] — AD3d — [Nov. 20, 2020] [4th Dept 2020]).
Entered: November 20, 2020
Mark W. Bennett
Clerk of the Court